Title: To George Washington from William Gordon, 8 February 1793
From: Gordon, William
To: Washington, George



My Dear Sir
St Neots Huntingdonshire [England]Feby 8. 1793.

I write, to testify the continuance of my affection; & to express my hopes, that before the receipt of this You will happily have entered into the 62d year of your age. I doubt not your having been re-elected to the Presidentship, & I most sincerely wish you may fill it the next four years with equal reputation, ease, & success: & if you are assisted with the joint abilities of the same vice-president, secretary of state, & secretary of the treasury, you will go near to do it, if health & strength are granted from Heaven, which I pray God may be the case. The flames of war are spreading in Europe. May they issue in the overthrow of civil & ecclesiastic tyranny, & in bestowing upon the inhabitants the liberties to which they are justly entitled, without destroying subordination! May the United States enjoy peace during the contest; & be thereby at liberty to supply their friends with provision &c! I suspect that Demourier is making forced marches for Amsterdam. Should he succeed, & possess himself of the naval stores &c. of the Dutch, it may produce a revolution in Holland, & introduce a form of government more favorable to the rights of all orders, than what has been for many past years. The present British war I consider as having in principles a great affinity to the last, & as entered into upon the like presumptuous hopes of being soon ended, from a confidence in the amazing power of the confederates. But the conquering event is not always to the strong. May it issue as the former, in liberating the human race from despotism! We shall rejoice in the reception of a few lines assuring us of your & your Lady’s health. That the best of blessings may attend

you thro’ life, & terminate in everlasting blessedness, is the earnest prayer of Mrs Gordon, & Your Excellency’s most sincere & affectionate friend

William Gordon

